                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF ARKANSAS
                           FORT SMITH DIVISION


CHARLES D. LACY                                                         PLAINTIFF

v.                             Civil No.: 2:17-CV-02230

SHERIFF ROB BROWN, CAPTAIN                                           DEFENDANTS
TERROCCA and V. CUPP (All of Crawford
County Detention Center)


                                   JUDGMENT


     For the reasons stated in the Order filed this date, this case is DISMISSED WITH

PREJUDICE.


     IT IS SO ORDERED this 19th day of December 2018.


                                                   /s/P. K. Holmes, III
                                                   P. K. HOLMES, III
                                                   CHIEF U.S. DISTRICT JUDGE




                                         1
